Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Douglas Siegel on 11/23/2022.
The application has been amended as follows: 
	Please amend claim 24 as follows:
(Currently Amended) A hydraulic system comprising:
a steering actuator; 
a source supplying hydraulic fluid to the hydraulic system; 
a hydrostatic steering circuit fluidly connected to the source, the hydrostatic steering circuit including a fluid meter and a steering valve, the steering valve including steering positions coupling the steering actuator and the fluid meter; 
an electro-hydraulic steering circuit in parallel fluid communication with the hydrostatic steering circuit; and 
a valve system fluidly communicating between the steering actuator, the hydrostatic steering circuit, and the electro-hydraulic steering circuit, wherein the valve system including a load reaction section and an electro-hydraulic steering switching section, wherein the load reaction section is configured to transmit a load reaction from a load at the steering actuator to the hydrostatic steering circuit through a load-reaction connection to the fluid meter of the hydrostatic steering circuit, the load reaction section and the steering valve in parallel fluid connection between the steering actuator and the fluid meter, and wherein the electro-hydraulic is configured to enable and to disable fluid flow to the electro-hydraulic steering circuit.
REASONS FOR ALLOWANCE
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 24 teaches that the load reaction section and the steering valve in parallel fluid connection between the steering actuator and the fluid meter. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611